Citation Nr: 1119157	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision that denied service connection for depression.

In March 2011, the Veteran testified from the RO at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The RO denied the Veteran's claim of service connection for PTSD in a March 2007 rating decision.  In response to this denial, the Veteran indicated that service connection should be granted for major depression.

Notably, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

Thus, the Board finds that the holding in Clemons mandates that all of the Veteran's diagnosed psychiatric disorders must be considered as one claim.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that his psychiatric disorder is result of sexual trauma sustained in service.

There are specific notice provisions pertaining to PTSD claims associated with personal assaults.  A veteran may not be denied service connection for PTSD on this basis without having been advised of the sources other than service records that may constitute evidence that may credibly support of the claimed stressor and allowing him to furnish this type of evidence.  See 38 C.F.R. § 3.304(f)(3) (2010).  However, the Veteran in this case has not been provided with this notice.

At the March 2011 hearing, the Veteran testified that the event took place approximately eight months prior to his discharge from service.  He did not report the incident or seeking treatment in service because he feared for his life, but started drinking heavily and sought treatment a few years after service.

The Veteran could not recall the names of his early treatment providers; however, an August 2010 letter from his ex-wife stated that he was receiving counseling for depression and obsessive compulsive disorder from a psychiatrist in Fayetteville in 1977 or 1978 and additional counseling for depression in Lenoir, North Carolina from 1980 to 1981.  

Since there are currently no psychiatric treatment records prior to 1998, an attempt should be made on the part of VA in order to obtain copies of these earlier treatment records and any other clinical record in support of the Veteran's claim.   

At the hearing, it was noted that additional treatment records have not been reviewed by the RO in adjudicating the claim and that a signed waiver would be submitted to the Board to allow the Board to review the evidence in the first instance.  

However, no waiver has been received.  Under the circumstances, the matter must be remanded to the RO for initial consideration.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send a letter to the Veteran explaining the types of evidence that can substantiate a personal assault/PTSD claim (in terms of 38 C.F.R. § 3.304(f)(5), as recently renumbered following enactment of the new provisions of 38 C.F.R. § 3.304(f)(3)).

2.  The RO should take appropriate steps to contact the Veteran in order to have him furnish information about any health care provider who treated him for a psychiatric disorder following service.  He should be asked to complete the necessary forms to permit VA to attempt to obtain copies of these documents.  

The RO also should notify the Veteran that he may submit medical evidence or treatment records in support of his claim.  

If the search for any specific medical records has negative results, this fact should be documented in the claims file.  The copies of all treatment records that are obtained should be associated with the claims file.  

3.  The RO then should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorder.   

The claims file should be made available to the VA examiner for review.  The examiner in this regard should elicit from the Veteran and record a complete medical history to include the sufficient information concerning any claimed in-service stressor.

The VA examiner should comment on the various psychiatric diagnoses identified in the record in arriving at a current diagnosis.  

Based on his/her review of the case, the examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current innocently acquired psychiatric condition had its clinical onset during service or was due to an event or incident of that service.  

If PTSD is diagnosed, the VA examiner state whether the diagnosis is due to the claimed sexual trauma or other event or incident experience by the Veteran during service .  

The opinion and any other conclusions expressed by the examiner should be supported by a complete rationale.

4.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


